Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19   PageID.1033   Page 1 of 25



               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

  INTEGRATED SENSING SYSTEMS,                 Civil Action No. 19-cv-10041
  INC.,
                                              Honorable Denise Page Hood
              Plaintiff,
                                              Magistrate Judge Elizabeth A.
         v.                                   Stafford
  ABBOTT LABORATORIES, ST. JUDE
  MEDICAL, LLC, CARDIOMEMS LLC,
  AND ABBOTT LABORATORIES INC.,
              Defendants.



 DEFENDANTS’ MOTION TO STAY PENDING INTER PARTES REVIEW
                OF U.S. PATENT NO. 6,926,670
Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19          PageID.1034     Page 2 of 25




       PLEASE TAKE NOTICE that, Defendants Abbott Laboratories (“Abbott
 Labs”), St. Jude Medical, LLC (“St. Jude”), CardioMEMS LLC (“CardioMEMS”),
 and Abbott Laboratories Inc. (“ALI”) (collectively “Abbott”) respectfully move this
 Court to stay this case pending resolution of inter partes review of the asserted patent,
 U.S. Patent No. 6,926,670.
       Under L.R. 7.1, Defendants explained the motion and its legal basis to
 Plaintiff’s counsel in an email and requested but did not obtain concurrence in the
 relief sought.
       In support of this Motion, Defendants rely upon and incorporate by reference
 herein the facts and legal arguments in the accompanying Memorandum of Law, the
 Declaration of S. Giri Pathmanaban and supporting exhibits, and any evidence or
 argument that may be presented at a hearing on this matter.




 Dated: July 17, 2019                             Respectfully submitted,

                                             By /s/ S. Giri Pathmanaban
                                                  Attorneys for Defendants
                                                  ABBOTT LABORATORIES, ST.
                                                  JUDE MEDICAL, LLC, ABBOTT
                                                  LABORATORIES, INC., AND
                                                  CARDIOMEMS LLC




                                              1
Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19   PageID.1035   Page 3 of 25




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN


  INTEGRATED SENSING SYSTEMS,               Civil Action No. 2:19-cv-10041-
  INC.,                                     DPH-EAS

                  Plaintiff,                Honorable Denise Page Hood

   v.                                       Magistrate Judge Elizabeth A.
                                            Stafford
  ABBOTT LABORATORIES, ST. JUDE
  MEDICAL, LLC, CARDIOMEMS LLC,
  AND ABBOTT LABORATORIES INC.,

                Defendants.




  MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION
        TO STAY PENDING INTER PARTES REVIEW OF
                 U.S. PATENT NO. 6,926,670
Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19         PageID.1036    Page 4 of 25




                     STATEMENT OF ISSUES PRESENTED

       District courts “have the broad discretion to determine whether a stay is
 appropriate” pending the institution of an inter partes review (“IPR”) proceeding.
 Cequent Performance Prods., Inc. v. Hopkins Mfg. Corp., No. 13-cv-15293, 2015
 WL 1510671, at *1 (E.D. Mich. Apr. 1, 2015). A court considers three factors in
 deciding whether to stay an action pending the IPR: “(1) whether discovery is
 complete and whether a trial date has been set; (2) whether a stay will simplify the
 issues in question and trial of the case; and (3) whether a stay would unduly prejudice
 or present a clear tactical disadvantage to the nonmoving party.” Id. Is a stay
 pending the IPRs of the ’670 patent appropriate when: (1) the litigation is in its
 infancy; (2) the IPRs will likely simplify the issues (or even moot this litigation
 altogether) as Abbott seeks review of all relevant claims; and (3) ISS will not suffer
 undue prejudice as it delayed bringing suit for several years and, if necessary, can
 be sufficiently compensated with monetary damages?




                                            i
Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19           PageID.1037     Page 5 of 25




         CONTROLLING OR MOST APPROPRIATE AUTHORITIES

 I.    THREE FACTOR TEST FOR STAYING LITIGATION
       PENDING INTER PARTES REVIEW

       Cequent Performance Prods., Inc. v. Hopkins Mfg. Corp., No. 13-cv-15293,
 2015 WL 1510671, at *1 (E.D. Mich. Apr. 1, 2015) (“When reviewing the Motion
 to Stay, the Court considers three factors: (1) whether discovery is complete and
 whether a trial date has been set; (2) whether a stay will simplify the issues in
 question and trial of the case; and (3) whether a stay would unduly prejudice or
 present a clear tactical disadvantage to the non-moving party.”) (citations and
 internal quotation marks omitted).
       A.     Stage of Litigation
       Cequent, 2015 WL 1510671, at *2-3 (“The first factor . . . recognizes that
 granting a stay early in the case preserves judicial resources and saves the parties
 time and money. . . . While Cequent argues that the parties have already spent
 meaningful time and effort in this case, there is still a significant amount of work
 ahead of the parties and the Court.”).
       Orbital Australia Pty v. Daimler AG, No. 15-CV-12398, 2015 WL 5439774,
 at *2 (E.D. Mich. Sept. 15, 2015) (“In this case, discovery is far from complete as
 no depositions have been taken and no experts have been identified. No claim
 construction briefing has taken place and no Markman hearing has been scheduled.
 . . . The current procedural posture of this case, which is clearly in its infancy, favors
 entering the stay.”).
       St. Martin Invs., Inc. v. Bandit Indus., Inc., No. 1:17-cv-472, 2017 WL
 6816506, at *1 (W.D. Mich. Aug. 30, 2017) (“The first factor favors Bandit’s motion
 to stay the case. This litigation is just getting under way. No Rule 16 scheduling
 conference has been held, no Case Management Order has issued, and very little



                                             ii
Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19           PageID.1038     Page 6 of 25




 discovery has been conducted.”).
       B.     Simplification of Issues
       Cequent, 2015 WL 1510671, at *3 (“The Court finds that a stay pending the
 IPRs could simplify the issues in this case, and therefore this factor favors granting
 the requested stay. The currently-constructed IPRs—which may be amended—
 concern all three patents-in-suit, and challenge all but seven (and potentially all, if
 amendment is allowed) of the asserted claims. The IPRs could thus eliminate the
 need for discovery, Markman proceedings and trial on any cancelled claims.
 Moreover, the Board’s expert analysis on any surviving claims may provide
 guidance to the Court and could simplify the issues in this case.”).
       Orbital, 2015 WL 5439774, at *2 (“The PTAB may invalidate certain claims
 as unpatentable based on the petitions pending, thus potentially eliminating portions
 of this litigation, or at least streamlining it. . . . Since the PTAB has not yet ruled on
 whether to institute inter partes review and its decision is expected by January, 2016,
 this court shall enter a conditional stay pending a decision by the PTAB as to whether
 to institute review.”).
       St. Martin, 2017 WL 6816506, at *2 (“[C]ourts have concluded that in some
 circumstances, granting a stay may still make sense if the PTO has not yet decided
 to accept the petition. . . . The standard is not whether IPR may resolve all of the
 disputed issues, but whether it will simplify the issues. Even if a few claims are
 invalidated or cancelled, then the court and the parties will not have to address the
 validity of infringement as to those claims.”) (citation and internal quotation marks
 omitted).
       C.     Lack of Undue Prejudice or Tactical Advantage
       Cequent, 2015 WL 1510671, at *3 (“However, Cequent’s delay in filing this
 action contradicts its position that it would be unduly prejudiced by the additional
 delay of a stay. The patents-in-suit issued between 2000 and 2002, and as revealed


                                              iii
Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19       PageID.1039    Page 7 of 25




 during conferences with the Court, Hopkins’ accused products had been in direct
 competition with Cequent’s products for years before Cequent filed its Complaint.”).
       Orbital, 2015 WL 5439774, at *3 (“Although plaintiffs’ amended complaint
 seeks injunctive relief as to the fuel injector patent, plaintiffs have not sought a
 preliminary injunction nor indicated any intent to do so. Thus, a delay in potential
 money damages relief is not prejudicial where plaintiffs have made no showing that
 such a delay would cause severe economic harm or risk the destruction of their
 businesses or insolvency.”).




                                           iv
Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19                                              PageID.1040                Page 8 of 25




                                             TABLE OF CONTENTS

 I.     INTRODUCTION ............................................................................................................. 1

 II.    BACKGROUND ............................................................................................................... 2

        A.        Abbott and the Development of the CardioMEMS HF System ............................ 2

        B.        ISS and the ’670 Patent .......................................................................................... 2

        C.        Procedural Background .......................................................................................... 2

 III.   LEGAL STANDARD........................................................................................................ 4

 IV.    A STAY IS WARRANTED .............................................................................................. 5

        A.        The Early Stage of the Litigation Favors a Stay .................................................... 5

        B.        A Stay Will Likely Simplify the Issues ................................................................. 6

        C.        A Stay Will Not Unduly Prejudice ISS.................................................................. 9

                  1.         ISS delayed bringing suit and any alleged harm can be
                             compensated through monetary damages .................................................. 9

                  2.         Abbott promptly filed its IPR petitions and this Motion to
                             Stay .......................................................................................................... 11

                  3.         The IPR timeline is short ......................................................................... 12

        D.        The Totality of Circumstances Warrants a Stay .................................................. 13

 V.     CONCLUSION ................................................................................................................ 13




                                                                    v
Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19                         PageID.1041         Page 9 of 25




                                   TABLE OF AUTHORITIES
                                          CASES
 Anza Tech., Inc. v. Toshiba Am. Elec. Components Inc.,
   No. 17-CV-07289, 2018 WL 4859167 (N.D. Cal. Sept. 28, 2018)....................5

 Cequent Performance Prods., Inc. v. Hopkins Mfg. Corp.,
   No. 13-CV-15293, 2015 WL 1510671 (E.D. Mich. Apr. 1, 2015) .......... passim

 Cypress Semiconductor Corp. v. GSI Tech., Inc.,
   No. 13-CV-02013, 2014 WL 5021100 (N.D. Cal. Oct. 7, 2014) .....................12

 Digital Ally, Inc. v. Enf’t Video, LLC,
    No. 16-2349, 2018 WL 780555 (D. Kan. Feb. 8, 2018) ..................................12

 E.Digital Corp. v. Dropcam, Inc.,
    No. 14-cv-04922, 2016 WL 658033 (N.D. Cal. Feb. 18, 2016).........................9

 Everlight Elecs. Co. v. Nichia Corp.,
    No. 12-CV-11758, 2013 WL 1821512 (E.D. Mich. Apr. 30, 2013) ..................4

 Fresenius USA, Inc. v. Baxter Int'l Inc.,
    721 F.3d 1330 (Fed. Cir. 2013) ..........................................................................9

 Insituform Techs., Inc. v. Liqui-Force Servs. (USA), Inc.,
    No. 08-11916, 2009 WL 1469660 (E.D. Mich. May 26, 2009) .......................12

 Lighting Sci. Grp. Corp. v. Shenzhen Jiawei Photovoltaic Lighting Co.,
    No. 16-cv-03886, 2017 WL 2633131 (N.D. Cal. June 19, 2017) ....................11

 Magna Elecs., Inc. v. Valeo, Inc.,
   No. 14-10540, 2015 WL 10911274 (E.D. Mich. Sept. 30, 2015) ....................11

 Orbital Austl. Pty v. Daimler AG,
   No. 15-CV-12398, 2015 WL 5439774 (E.D. Mich. Sept. 15, 2015) ...5, 6, 8, 10

 RGIS, LLC v. WIS Int’l,
   No. 14-CV-10207, 2014 WL 12663203 (E.D. Mich. Nov. 18, 2014) ...............4

 Robert Bosch Healthcare Sys., Inc. v. Cardiocom, LLC,
   No. C-14-1575, 2014 WL 3107447 (N.D. Cal. July 3, 2014) ..........................11




                                                        vi
Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19                                 PageID.1042           Page 10 of 25



 SAS Institute, Inc. v. Iancu,
   138 S. Ct. 1348 (2018) ........................................................................................6

 SCA Hygiene Prods. Aktiebolag v. Tarzana Enters., LLC,
   No. CV 17-04395-LB(JPRx), 2017 U.S. Dist. LEXIS 218330
   (C.D. Cal. Sept. 27, 2017)...................................................................................7

 Serv. Sols. U.S., L.L.C. v. Autel. US Inc.,
    No. 13-10534, 2015 WL 401009 (E.D. Mich. Jan. 28, 2015) ......................7, 10

 Skip Hop, Inc. v. Munchkin, Inc.,
    No. CV 15-06339 SJO(AGRx), 2016 WL 7042093
    (C.D. Cal. Mar. 15, 2016) ...................................................................................7

 St. Martin Invs., Inc. v. Bandit Industries, Inc., No. 1:17-CV-472,
     2017 WL 6816506 (W.D. Mich. Aug. 30, 2017) .......................................6, 8, 9

                                                    STATUTES
 35 U.S.C. § 314(b) ...................................................................................................4

 35 U.S.C. § 315(e)(2) ...............................................................................................7

 35 U.S.C. § 316(a)(11) .......................................................................................4, 12

                                                        RULES
 37 C.F.R. § 42.107(b) ............................................................................................12

 Fed. R. Civ. P. 1 .....................................................................................................13




                                                              vii
Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19          PageID.1043     Page 11 of 25



 I.    INTRODUCTION
       Defendants Abbott Laboratories (“Abbott Labs”), St. Jude Medical, LLC (“St.
 Jude”), CardioMEMS LLC (“CardioMEMS”), and Abbott Laboratories Inc. (“ALI”)
 (collectively “Abbott”) request that the Court stay this action pending the final
 resolution of Abbott’s petitions for inter partes review (“IPR”) of the only asserted
 patent, U.S. Patent No. 6,926,670 (the “’670 patent”). All three stay factors favor a
 stay. A stay will: (1) have minimal impact on this Court’s schedule as the litigation
 is in its infancy; (2) simplify the issues and reduce the burden of litigation on the
 parties and the Court; and (3) not unduly prejudice Plaintiff Integrated Sensing
 Systems, Inc. (“ISS”) or provide Abbott with an unfair tactical advantage.
       First, this litigation is still in its infancy. Abbott has not yet filed its Answer.
 The earliest Abbott will file its Answer (if at all) is after November 6, 2019, when
 the Court will hear Abbott’s Motion to Dismiss the Amended Complaint. Thus,
 while the parties will engage in limited venue discovery in the interim, they will not
 engage in substantive discovery until either the very end of this year or early next
 year. The Court has not set any other deadlines for this case.1
       Second, the IPRs will simplify the issues in this case because the United States
 Patent and Trial Appeal Board (“PTAB”) is likely to invalidate all relevant claims
 of the asserted patent. The stay will allow the parties and the Court to avoid
 dedicating resources to claims that will likely be invalidated in IPR. And even in
 the unlikely event that one or more claims survive, the record developed in the IPRs
 will streamline the case by providing guidance as to issues of claim construction,
 non-infringement, and invalidity.
       Third, ISS will not suffer any undue prejudice from a stay, as it delayed
 bringing this lawsuit by nearly five years (or longer). And ISS is not even close to
 1
   The Court has set a hearing on July 31, 2019 to resolve the parties’ dispute relating
 to the scope of discovery on venue issues. (See ECF No. 23.) Abbott respectfully
 requests that the Court continue the hearing of that dispute until the Court resolves
 this Motion, as a stay of these proceedings may moot the need for venue discovery.

                                              1
Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19        PageID.1044    Page 12 of 25



 having a device that competes with the accused CardioMEMS HF System. Finally,
 a stay will not give Abbott any unfair tactical advantage—Abbott filed its IPR
 petitions and the instant Motion early, before any discovery commenced in this case.
       For these reasons, Abbott respectfully requests that the Court stay this action
 pending the outcome of the IPRs.
 II.   BACKGROUND
       A.     Abbott and the Development of the CardioMEMS HF System
       CardioMEMS’s mission was to invent a remote heart monitor that could
 improve and extend the lives of patients with severe heart failure. (Ex. 1, St. Jude’s
 2014 10-K.) CardioMEMS set out to fulfill that mission with the development of its
 CardioMEMS HF System.            (Id.)   By 2010, CardioMEMS completed the
 development of its CardioMEMS HF System and applied for FDA approval. (Ex.
 2, FDA Approval.) Abbott Labs acquired CardioMEMS in 2017. (Ex. 2); (Ex. 3,
 Abbott Labs’s 2017 10-K.)
       B.     ISS and the ’670 Patent
       The ’670 patent issued on August 9, 2005 and was assigned to ISS. (ECF No.
 15 ¶ 24.) ISS alleges that by 2011 it was developing products under its ’670 patent
 referred to as its TITAN Wireless Implantable Hemodynamic Monitoring (“TITAN
 WIHM”) systems. (ECF No. 15 ¶ 33.) Between 2011 and 2015, ISS purportedly
 unsuccessfully attempted on multiple occasions to sell its developing TITAN WIHM
 and MEMS technology to Abbott Labs. (ECF No. 15 ¶¶ 34, 37, 39-40.) The TITAN
 WIHM system, or any other ISS wireless implantable monitoring system, is not
 approved for commercial use in this or any other country, despite ISS having
 allegedly performed a series of promising clinical trials with its TITAN WIHM
 system. (ECF No. 15 ¶¶ 35-36.); (Ex. 4) (as of 2016, ISS’s WIHM was “restricted
 under United States Federal Law to investigational use only”.)
       C.     Procedural Background
       On January 4, 2019, nearly five years after the FDA approved the

                                             2
Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19        PageID.1045     Page 13 of 25



 CardioMEMS HF System, ISS filed this Complaint for patent infringement, alleging
 that the CardioMEMS HF System infringes the ’670 patent. (ECF No. 1.) In the
 Complaint, ISS alleged that it knew of CardioMEMS’s supposed infringement of the
 ’670 patent by at least October 2015. (ECF No. 1 ¶ 23.) ISS did not seek a
 preliminary injunction. ISS served Abbott with the Complaint on January 7, 2019.
 (ECF No. 3.)
       On April 6, 2019, Abbott moved to dismiss the Complaint for improper venue.
 (ECF No. 12.) In response, ISS filed the Amended Complaint, which alleged
 additional facts related to venue. (ECF No. 15.) On May 7, 2019, Abbott again
 moved to dismiss the Amended Complaint for improper venue. (ECF No. 18.)
 Shortly before the opposition deadline, ISS reached out to Abbott regarding the
 possibility of venue discovery. (ECF No. 23.) While Abbott agreed to permit
 limited venue discovery, the parties could not agree as to the scope of the discovery.
 (Id.) As such, the parties submitted the issue to the Court for briefing. (ECF Nos.
 24, 26, and 27.) The Court set the hearing date for the venue discovery dispute for
 July 31, 2019. (ECF No. 23.) The Court has also set the hearing date for Abbott’s
 Motion to Dismiss the Amended Complaint for November 6, 2019. (Id.)
       The parties and the Court will not expend significant resources on this
 litigation for several more months. The Court has not yet set a date for the case
 management conference or otherwise set a case schedule. While the parties will
 engage in limited venue discovery related to Abbott’s Motion to Dismiss, discovery
 related to the substance of the parties’ claims will not begin until sometime after
 November 6, 2019, when the Court hears arguments on Abbott’s Motion to Dismiss.
 Thus, substantive fact discovery will not begin in earnest until either the end of this
 year, or early next year.
       On July 15, 2019, six months after service of the Complaint, Abbott filed two
 IPR petitions with the PTAB challenging the validity of the only independent claim
 and fifteen of the remaining thirty dependent claims of the ’670 patent. (Exs. 5-6,

                                             3
Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19          PageID.1046     Page 14 of 25



 IPR Petitions.) Abbott’s IPR petitions set forth detailed and specific bases for
 invalidity under 35 U.S.C. § 102 and 103, and are based on several critical pieces of
 prior art that were not considered by the Patent Office. (Id.) While the Court need
 not substantively address the merits of the petitions, it can note that the petitions are
 thorough, comprehensive, and straightforward. The PTAB’s institution decisions
 will be no later than February 2020, approximately six months from the expected
 petition filing date notices, and before most substantive fact discovery has occurred
 in this case. See 35 U.S.C. § 314(b). If instituted, the PTAB will issue final decisions
 on invalidity by February 2021. 35 U.S.C. § 316(a)(11).
 III.   LEGAL STANDARD
        District courts “have the broad discretion to determine whether a stay is
 appropriate” pending the institution of an inter partes review proceeding. Cequent
 Performance Prods., Inc. v. Hopkins Mfg. Corp., No. 13-CV-15293, 2015 WL
 1510671, at *1 (E.D. Mich. Apr. 1, 2015) (citation omitted). A stay may be
 appropriate when the IPR has the potential to “eliminate the need for discovery,
 Markman proceedings and trial on any cancelled claims” as well as provide “the
 Board’s expert analysis on any surviving claims[.]” Cequent, 2015 WL 1510671.
 This District has recognized that “[t]here is a liberal policy in favor of granting
 motions to stay proceedings pending the outcome of USPTO reexaminations or
 reissuance proceedings.” RGIS, LLC v. WIS Int’l, No. 14-CV-10207, 2014 WL
 12663203, at *1 (E.D. Mich. Nov. 18, 2014) (quoting Everlight Elecs. Co. v. Nichia
 Corp., No. 12-CV-11758, 2013 WL 1821512, at *7 (E.D. Mich. Apr. 30, 2013)).
        A court considers three factors in deciding whether to stay an action pending
 IPR: “(1) whether discovery is complete and whether a trial date has been set; (2)
 whether a stay will simplify the issues in question and trial of the case; and (3)
 whether a stay would unduly prejudice or present a clear tactical disadvantage to the
 nonmoving party.” Cequent, 2015 WL 1510671, at *1 (citation omitted).


                                              4
Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19         PageID.1047     Page 15 of 25



 IV.   A STAY IS WARRANTED
       Each of the three factors strongly weighs in favor of a stay.
       A.     The Early Stage of the Litigation Favors a Stay
       This factor weighs heavily in favor of a stay because this case is in its infancy.
 A court’s analysis of the stage of litigation “considers whether discovery is complete
 and whether a trial date has been set.” Orbital Austl. Pty v. Daimler AG, No. 15-
 CV-12398, 2015 WL 5439774, at *2 (E.D. Mich. Sept. 15, 2015). “This factor
 recognizes that granting a stay early in the case preserves judicial resources and
 saves the parties time and money.” Cequent, 2015 WL 1510671, at *2. “A stay is
 particularly appropriate for cases in the initial stages of litigation or in which there
 has been little discovery.” Anza Tech., Inc. v. Toshiba Am. Elec. Components Inc.,
 No. 17-CV-07289, 2018 WL 4859167, at *1 (N.D. Cal. Sept. 28, 2018) (citation and
 quotation marks omitted).
       Here, the Court and the parties are at the earliest stage of the litigation and
 have expended minimal resources. Abbott has not answered ISS’s Complaint. The
 Court has not set the case management conference. The parties will not engage in
 any of the discovery related to the substantive merits of their claims—infringement
 and invalidity contentions, claim construction, fact depositions, and expert
 discovery—until after November 2019, when the Court will hear Abbott’s Motion
 to Dismiss. And while the Court and the parties will have expended some resources
 on Abbott’s Motions to Dismiss and venue discovery (ECF Nos. 18 and 23-27),
 “there is still a significant amount of work ahead of the parties and the Court.”
 Cequent, 2015 WL 1510671, at *1.
       Many courts have found this factor favors a stay even when the parties have
 advanced further in the litigation than here. The court in Orbital found this factor
 weighed in favor of granting a stay even when the parties had “exchanged
 voluminous paper discovery,” “claim construction positions[,] and invalidity
 contentions” because the majority of the work—claim construction briefing,

                                              5
Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19          PageID.1048     Page 16 of 25



 depositions, and close of fact discovery—was still to come. 2015 WL 5439774, at
 *2. Likewise in Cequent, the court found that the stage of the litigation favored a
 stay because the parties had not engaged in claim construction, expert discovery, or
 substantial motion practice. 2015 WL 1510671, at *2. The court further recognized
 that, despite discovery having commenced, fact discovery did not close for another
 five months and trial was a year away. Id. In St. Martin Investments, Inc. v. Bandit
 Industries, Inc., the court found this first factor weighed in favor of a stay when “[n]o
 Rule 16 scheduling conference has been held, no Case Management Order has
 issued, and very little discovery has been conducted.” No. 1:17-CV-472, 2017 WL
 6816506, at *1 (W.D. Mich. Aug. 30, 2017). The court concluded that a stay would
 “prevent duplicative discovery and mitigate litigation costs to the parties.” Id.
       At the time of the institution decisions, the parties and Court will have only
 expended minimal resources on Abbott’s Motions to Dismiss and limited venue
 discovery. Consequently, the entire litigation remains ahead of the parties and the
 Court, and this factor weighs in favor of a stay. Cequent, 2015 WL 1510671, at *2
 (finding this factor weighed in favor of a stay despite “the parties hav[ing] already
 spent meaningful time and effort in this case, [because] there is still a significant
 amount of work ahead of the parties and the Court”).
       B.     A Stay Will Likely Simplify the Issues
       A stay will likely simplify, or even eliminate, the issues in this litigation.
 There are several recognized benefits of stays pending IPR. First, waiting for the
 outcome of the IPR “may streamline this litigation, or potentially eliminate it” by
 invalidating or narrowing the claims of the challenged patents. Orbital, 2015 WL
 5439774, at *2. Importantly, under the Supreme Court’s ruling in SAS Institute, Inc.
 v. Iancu, should the PTAB institute review, then it is statutorily required to address
 the validity of every challenged claim. 138 S. Ct. 1348, 1354 (2018). Here, Abbott
 petitioned review of all potentially relevant claims of the only asserted patent. The
 PTAB’s decisions could thus moot, or at least narrow, the parties’ claims and

                                              6
Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19          PageID.1049     Page 17 of 25



 counterclaims. And while Abbott did not challenge every single claim of the ’670
 patent, an IPR review “need not dispose of a case completely to simplify the issues
 of a case.” Serv. Sols. U.S., L.L.C. v. Autel. US Inc., No. 13-10534, 2015 WL
 401009, at *3 (E.D. Mich. Jan. 28, 2015).
       Second, regardless of whether the IPR is instituted, the IPR record becomes
 part of the patent’s intrinsic record, and a more wholesome intrinsic record may
 inform issues of claim construction or estoppel. Skip Hop, Inc. v. Munchkin, Inc.,
 No. CV 15-06339 SJO(AGRx), 2016 WL 7042093, at *3 (C.D. Cal. Mar. 15, 2016).
 In the unlikely event that the PTAB does not cancel all of the challenged claims of
 the ’670 patent, the IPR record would still provide helpful insight on claim
 construction and estoppel issues.
       Third, even in the unlikely event that the PTAB institutes review and affirms
 the validity of the challenged claims, the proceedings will still finally resolve at least
 some issues of validity because an IPR petitioner may not assert “that the claim is
 invalid on any ground that the petitioner raised or reasonably could have raised
 during that inter partes review.” 35 U.S.C. § 315(e)(2). Here, if the PTAB institutes
 review and the claims survive, the case would still be simplified because Abbott
 would be limited in which invalidity arguments it could raise before this Court.
       Fourth, “the Court will benefit from the U.S. Patent Trial and Appeal Board’s
 expertise in determining the parties’ claims regarding this patent.” Serv. Sols., 2015
 WL 401009, at *3. The possibility of simplification “is particularly true where . . .
 a party has requested reexamination of each of the patents-in-suit.” SCA Hygiene
 Prods. Aktiebolag v. Tarzana Enters., LLC, No. CV 17-04395-LB(JPRx), 2017 U.S.
 Dist. LEXIS 218330, at *10 (C.D. Cal. Sept. 27, 2017). Regardless of whether the
 PTAB institutes the IPRs here, the Court would benefit from the PTAB’s expert
 evaluation of invalidity and claim construction issues.
       That the PTAB has not yet instituted the IPRs does not mean that a stay would
 be improper now. Courts in this District and neighboring districts have granted stays

                                               7
Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19          PageID.1050    Page 18 of 25



 pending the PTAB’s institution decision. Orbital, 2015 WL 5439774, *2-4 (granting
 a stay pending a requested but not yet granted petition for IPR); Cequent, 2015 WL
 1510671 (same); St. Martin, 2017 WL 6816506 (same). Those courts recognized
 that the risk that the PTAB would not institute review was counterbalanced with the
 fact that “the stay will [] be for a relatively modest period of time if the PTO decides
 not to initiate review.” St. Martin, 2017 WL 6816506, at *2. Additionally, a pre-
 institution stay “would avoid potentially wasteful discovery while narrowing the
 claims and defenses in the case.” Cequent, 2015 WL 1510671, at *3 (citation
 omitted).
       St. Martin and Orbital are particularly instructive. In St. Martin, the defendant
 moved for a pre-institution stay pending its IPR petition that challenged some, but
 not all of the asserted patent’s claims. 2017 WL 6816506, at *2. The court found
 that a stay pre-institution was warranted because “discovery has yet to get going in
 earnest, no preliminary injunction has been filed, and a trial date is still many months
 away.” Id. (citation omitted). The court further recognized that if the PTAB declined
 the petition, “the stay will quickly be lifted resulting in little delay. However, if the
 USPTO accepts the IPR petition[], the continuation of this litigation will likely result
 in the unnecessary expenditure of the parties’ and court’s time and resources[.]” Id.
 (citation and internal quotation marks omitted).
       Similarly, in Orbital, the court found that staying the case pre-institution
 would be beneficial, since the IPR review could “potentially eliminate[] portions of
 this litigation, or at least streamlin[e] it,” or at a minimum, provide the court with
 the PTAB’s guidance on these issues. 2015 WL 5439774, at *2. The court thus
 entered a conditional stay pending the PTAB’s institution decision, which was
 expected to issue in four months. Id.
       This Court should do the same here. This is a single patent case, and Abbott




                                              8
Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19          PageID.1051     Page 19 of 25



 has challenged all the relevant claims of the ’670 patent.2 If the PTAB invalidates
 them, the entire case will be moot, or at a minimum significantly streamlined. And
 “[e]ven if a few claims are invalidated or cancelled, then the court and the parties
 will not have to address the validity of infringement as to those claims.” St. Martin,
 2017 WL 6816506, at *2. Staying the litigation now while some of Abbott’s
 invalidity defenses are argued before the PTAB will save the Court and parties
 substantial resources. If the Court waits, however, for the PTAB to accept the IPR
 petitions to determine the propriety of a stay, it risks needlessly wasting its resources
 because the IPRs could “render the issues raised in [this] litigation moot.” Fresenius
 USA, Inc. v. Baxter Int’l Inc., 721 F.3d 1330, 1340 (Fed. Cir. 2013). And even if the
 PTAB declines to institute proceedings, the stay would last at most until February
 2020—a mere three months from the date on which the Court is scheduled to hear
 Abbott’s Motion to Dismiss.
       Thus, the likelihood that the IPR petitions will significantly simplify this
 litigation outweighs the unlikely risk that the PTAB will not institute come February
 2020. This factor thus supports a stay.
       C.     A Stay Will Not Unduly Prejudice ISS
       No undue prejudice or tactical disadvantage to ISS will result from a stay. In
 determining whether a plaintiff might be unduly prejudiced by a stay, courts may
 consider factors such as (1) the relationship between the parties, (2) the timing of the
 IPR request and the timing of the request for a stay; and (3) the status of PTO
 proceedings. E.Digital Corp. v. Dropcam, Inc., No. 14-cv-04922, 2016 WL 658033,
 at *4 (N.D. Cal. Feb. 18, 2016).

       1.     ISS delayed bringing suit and any alleged harm can be
              compensated through monetary damages
       The relationship between the parties shows that a stay will not unduly
 2
   ISS has no good-faith basis to assert any of the unchallenged claims in this
 litigation.

                                              9
Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19          PageID.1052    Page 20 of 25



 prejudice ISS for at least four reasons.
       First, ISS delayed bringing suit for several years. A plaintiff’s “delay in filing
 [suit] contradicts its position that it would be unduly prejudiced by the additional
 delay of a stay.”      Cequent, 2015 WL 1510671, at *3.             Here, the accused
 CardioMEMS HF System received FDA approval in May 2014. (Ex. 2.) ISS even
 alleges that it knew of CardioMEMS’s supposed infringement as early as October
 2015. (ECF No. 15 ¶ 38.) ISS, however, does not allege contacting CardioMEMS
 regarding the alleged infringement or pursuing any legal course of action against
 them until this suit in 2019. This five-year delay militates against any arguments
 that ISS will be unduly prejudiced by the stay. Orbital, 2015 WL 5439774, at *3
 (finding no undue prejudice when the accused product had been on the market for
 six years).
       Second, ISS does not compete with Abbott. While ISS alleges to have been
 developing the TITAN WIHM system under its ’670 patent as early as 2011, the
 FDA has not approved the marketing or sale of the TITAN WIHM system. Sales of
 Abbott’s CardioMEMS HF System thus do not compete with any ISS product on the
 market. (Ex. 4) (as of 2016, ISS’s WIHM was “restricted under United States
 Federal Law to investigational use only”).3 In any event, ISS delayed bringing suit
 for over five years, and thus could not genuinely complain of prejudice by a short
 stay, even if the parties were competitors (which they are not). Cequent, 2015 WL
 1510671, at *3 (finding no undue prejudice when parties were direct competitors
 because “[plaintiff’s] delay in filing this action contradicts its position that it would
 be unduly prejudiced by the additional delay of a stay”); Serv. Sols., 2015 WL
 401009, at *3 (declining to find prejudice even though parties were direct
 competitors because plaintiff “has not aggressively prosecuted this litigation”).

 3
  Based on searches of public FDA databases, it does not appear that ISS has filed
 even a request for FDA approval of its TITAN WIHM, or any other wireless
 implantable monitoring device.

                                             10
Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19        PageID.1053     Page 21 of 25



       Third, that ISS never moved for a preliminary injunction belies any claims of
 undue prejudice. Lighting Sci. Grp. Corp. v. Shenzhen Jiawei Photovoltaic Lighting
 Co., No. 16-cv-03886, 2017 WL 2633131, at *4 (N.D. Cal. June 19, 2017) (“[T]his
 shows that, even if [ISS] were prejudiced by a stay, it could be later made whole by
 money damages.”).
       Fourth, ISS alleges that it was willing to sell its patented technology to Abbott
 in the past. (ECF No. 15 ¶¶ 34, 37, 39-40.) This further undermines any claims of
 prejudice. Robert Bosch Healthcare Sys., Inc. v. Cardiocom, LLC, No. C-14-1575,
 2014 WL 3107447, at *7 (N.D. Cal. July 3, 2014) (“[Plaintiff’s] past licensing
 practices also tend to undermine its claim of special harm due to the parties’
 competitive relationship.”).
       The relationship between the parties here is also distinguishable from that in
 Magna Elecs., Inc. v. Valeo, Inc., No. 14-10540, 2015 WL 10911274, at *2 (E.D.
 Mich. Sept. 30, 2015). There, the parties were direct competitors and there was a
 risk the plaintiff could lose market share during the stay. Id. at *2. This Court held
 that “delay of the patent case is prejudicial to Plaintiff since competition and
 damages are at issue.” Id. Not so here. ISS does not sell any product that competes
 with the accused CardioMEMS HF System. There is no risk that ISS will lose any
 market share due to sales of Abbott’s CardioMEMS HF System. Further, Magna
 did not involve a plaintiff who delayed filing suit for many years like ISS did here.
       ISS’s five-year delay in bringing suit and its attempts to sell its developing
 technology to Abbott thus negate any argument that ISS will suffer undue prejudice
 from a brief stay.

       2.     Abbott promptly filed its IPR petitions and this Motion to Stay
       Abbott did not delay in filing its IPR petitions or this Motion to Stay. Rather,
 Abbott filed its IPR petitions very early in the case—before it filed its Answer and
 Counterclaims, before the Court even set the case schedule, and before the parties


                                            11
Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19        PageID.1054     Page 22 of 25



 conducted any discovery. Specifically, the Complaint was served on January 7,
 2019, and Abbott then filed its IPR petitions on July 15, 2019—well within the one-
 year statutory deadline. Abbott’s counsel then met and conferred with ISS regarding
 its intention to move to stay on July 15. Abbott filed this motion shortly thereafter,
 roughly six months after ISS filed its Complaint in January 2019 and two days after
 Abbott filed its IPR petitions.
       The promptness of Abbott’s IPR petitions and Motion to Stay negates any
 delay alleged by ISS. See, e.g., Cypress Semiconductor Corp. v. GSI Tech., Inc.,
 No. 13-CV-02013, 2014 WL 5021100, at *4 (N.D. Cal. Oct. 7, 2014) (finding no
 undue prejudice when defendant filed IPR petition more than six months after the
 complaint filing).

       3.     The IPR timeline is short
       Although the IPR petitions were only recently filed, the early stage of the IPR
 process is counterbalanced by the tightly circumscribed timeline for the proceedings.
 As described in Section IV(B), the PTAB will decide whether to institute the IPRs
 by February 2020, six months from the expected petition filing date notices. ISS can
 expedite that timeframe either by foregoing its preliminary responses or by filing
 them early. See 37 C.F.R. § 42.107(b). Once instituted, the IPRs should be
 completed within a year (if not sooner). See 35 U.S.C. § 316(a)(11). Thus, a stay
 will cause only minimal delay. Moreover, delay in the IPR process by itself does
 not amount to undue prejudice. Insituform Techs., Inc. v. Liqui-Force Servs. (USA),
 Inc., No. 08-11916, 2009 WL 1469660, at *2 (E.D. Mich. May 26, 2009) (“[T]he
 delay inherent to the reexamination process does not constitute, by itself, undue
 prejudice.”) (citation and quotation marks omitted); Digital Ally, Inc. v. Enf’t Video,
 LLC, No. 16-2349, 2018 WL 780555, at *3 (D. Kan. Feb. 8, 2018) (delay inherent
 to IPR proceedings “does not constitute, by itself, undue prejudice”).
       In sum, ISS will not be unduly prejudiced should the Court grant a stay


                                            12
Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19         PageID.1055     Page 23 of 25



 pending the resolution of the IPRs.
       D.     The Totality of Circumstances Warrants a Stay
       The totality of circumstances here warrants granting a stay. As discussed
 above, all three factors weigh heavily in favor of a stay. And a stay would help the
 Court ensure “a just, speedy, and inexpensive determination of [the] action.” See
 Fed. R. Civ. P. 1 (“[The federal rules] should be construed, administered, and
 employed by the court and the parties to secure the just, speedy, and inexpensive
 determination of every action and proceeding.”). In exchange for a relatively short
 pause in the proceedings—three months from the hearing for Abbott’s Motion to
 Dismiss—the Court and parties could save a significant, and otherwise unnecessary,
 expenditure of time and resources. Moreover, if instituted, the pending IPRs—
 which address all relevant claims of the ’670 patent—will likely dispose of the entire
 case, or at minimum, narrow the scope and complexity of the litigation. And, unlike
 in other cases, ISS will suffer no undue prejudice, since it is just now bringing suit
 on a patent it sat on for more than five years. Accordingly, a stay is appropriate here.
  V.   CONCLUSION
       For the foregoing reasons, Abbott respectfully requests the Court grant its
 Motion to Stay Pending Inter Partes Review of the ’670 patent.




                                            13
Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19    PageID.1056   Page 24 of 25



 Dated: July 17, 2019                       Respectfully submitted,


                                       By /s/ S. Giri Pathmanaban

                                            ZAUSMER, AUGUST &
                                            CALDWELL, P.C.
                                            Mark, M. Bassily (P76631)
                                            mbasily@zacfirm.com
                                            Mark J. Zausmer (P31721)
                                            mzausmer@zacfirm.com
                                            32255 Northwestern Highway
                                            Suite 225
                                            Farmington Hills, MI 48334
                                            Tel. (248) 851-4111
                                            Fax. (248) 851-0100

                                            LATHAM & WATKINS LLP
                                            S. Giri Pathmanaban
                                            giri.pathmanaban@lw.com
                                            140 Scott Drive
                                            Menlo Park, CA 94025
                                            Tel. (650) 328-4600
                                            Fax: (650) 463-2600

                                            LATHAM & WATKINS LLP
                                            Michael A. Morin
                                            michael.morin@lw.com
                                            Tara D. Elliott
                                            tara.elliott@lw.com
                                            555 Eleventh Street, NW, Suite 1000
                                            Washington, D.C. 20004
                                            Tel. (202) 637-2200
                                            Fax: (202) 637-2201

                                            Attorneys for Defendants
                                            ABBOTT LABORATORIES, ST.
                                            JUDE MEDICAL, LLC, ABBOTT
                                            LABORATORIES, INC., AND
                                            CARDIOMEMS LLC

                                       14
Case 2:19-cv-10041-DPH-EAS ECF No. 28 filed 07/17/19         PageID.1057     Page 25 of 25



                           CERTIFICATE OF SERVICE
       I certify that on July 17, 2019, I caused the foregoing to be electronically, filed
 with the Clerk of the Court using the CM/ECF system, which will send notification
 of such filing to all counsel of record.

                                             By: /s/ S. Giri Pathmanaban
                                               LATHAM & WATKINS LLP
                                               S. Giri Pathmanaban
                                               giri.pathmanaban@lw.com
                                               140 Scott Drive
                                               Menlo Park, CA 94025
                                               Tel. (650) 328-4600
                                               Fax: (650) 463-2600




                                            15
